Citation Nr: 1513332	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-23 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from February 2005 to August 2005. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in New Orleans, Louisiana (RO), which denied the benefit sought on appeal. 

In August 2013 and December 2014, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include seeking the Veteran's assistance to obtain outstanding records of pertinent treatment and to obtain a VA medical opinion.  In an August 2013 letter, the AMC sought the Veteran's assistance in identifying any other outstanding records of pertinent treatment, but the Veteran did not respond.  In addition, a VA medical opinion report was obtained in October 2013; however, that medical opinion failed to comply with the 2013 remand directives and the Board remanded the matter again in 2014 for compliance with the previous remand directives.  The record now contains the report of a January 2015 VA medical opinion.  Since the record reflects that there has been compliance with the Board's 2013 and 2014 remand directives, the Board may precede with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had a lumbar spine disorder, identified as spondylolysis, which clearly and unmistakably existed prior to his period of service.

2.  The medical evidence clearly shows that the Veteran's pre-existing lumbar spine disorder was not permanently aggravated beyond the natural progression of the disease during his period of service.

3.  The preponderance of competent evidence of record is against a finding that the Veteran has a current lumbar spine disorder that is etiologically related to his period of service, to include in-service complaints of low back pain.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, an August 2008 letter provided the Veteran with proper notice, including of what was necessary to establish the underlying claims of service connection, and of his and VA's responsibilities in claims development as well as   notice requirements under Dingess.  VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his cervical spine condition currently exist, nor has he requested that the VA attempt to obtain any other private treatment records. 

VA has also provided the Veteran with a December 2008 VA examination in conjunction with his claim.  The examination report demonstrates that the VA examiner recorded the Veteran's reported medical history and findings from clinical evaluation.  The claims folder was unavailable for review at that time.  The record now contains the report of a January 2015 VA medical opinion report that rendered appropriate opinion supported by a comprehensive statement.  Notably, the 2015 VA examiner's medical opinion was rendered after a review of the entire claims folder, including the findings from the 2008 VA examination report.  The Board finds that the January 2015 VA medical opinion report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

The Board notes that VA also obtained VA medical opinion reports in July 2012 and October 2013, but the VA examiners' medical conclusions were considered inadequate in the August 2013 and December 2014 Board remands, respectively.  As such, the findings contained in the 2012 and 2013 VA medical opinion reports will not be addressed herein. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined the opportunity to testify before a member of the Board.  


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a lumbar spine disorder.  He contends that his current lumbar spine disorder first manifested during his period of service and it is related to his period of service.  He denies having any chronic low back problems prior to his enlistment into service.  While he admits that he had experienced intermittent low back pain, he denies having any serious back problems that required medical attention prior to his enlistment into service.  He had previously assumed that back pain was normal with his type of pre-service occupation, but after his enlistment into service, his back pain continued and progressively worsened through the remainder of his service.  See September 2008 and August 2009 statements in support of the claim. 

A review of the Veteran's February 2005 report of medical history at his enlistment into service shows he denied having or having had any recurrent back problems.  His enlistment physical examination report shows his spine was evaluated as normal and there were no defects discovered; he was considered fit for military service.  

Service treatment records dated in June 2005 show that the Veteran presented with history of lower back pain for the past six to nine months after lifting heavy objects on an oil rig, and he reported that he had received previous chiropractor treatment for low back pain.  See June 3, 2005 and June 9, 2005 service treatment records.  It was noted that his low back pain was precipitated by lying down, bending, and twisting.  He was initially treated with analgesic balm and NSAID, and then he received physical therapy.  See Id.  A June 9, 2005 x-ray report revealed findings of L5 pars defect and no acute abnormality with preservation of intervertebral disc spaces and vertebral body heights.  A June 16, 2005 service treatment record shows an assessment of congenital spinal deformity lumbosacral spondylolysis.  A June 24, 2005 service treatment record shows assessment of spondylosis, L5 pars defects grade I spondylolisthesis. 

A June 28, 2005 Entrance Physical Standards Board (EPSBD) report shows the Veteran had a nine-month history of lower back pain after lifting heavy objects on oil rig, and he had experienced increasing pain because his military duties and training.  The report showed objective findings of lower focal paravertebral tenderness and muscle spasm, and there were x-ray findings of bilateral L5 pars defect.  A diagnosis of symptomatic spondylolysis L5 was given.  The Veteran was recommended for military separation because of failure to meet medical procurement standards as the back condition existed prior to service and was not permanently aggravated.

Post-service private medical evidence includes a February 2007 private MRI report that revealed evidence of disc involvement at L5-S1 and mild degenerative disc disease at L3-L5.  An August 2007 private chiropractic treatment record noted that the Veteran had previously been treated for back problems in February 2004, March 2006, and August 2007.  The Veteran had a congenital pars defect with resulting grade 1 spondylolisthesis.  Subsequent private treatment records show that the Veteran reported a history of lower back pain since acute onset in 2003 with intermittent exacerbation since that time and most recently worsened with increased frequency and intensity.  He was assessed with multi-level lumbar degenerative disc disease, pelvic girdle dysfunction, and spondylolisthesis L5-S1.  He underwent a L5-S1 360 degree spinal fusion and interbody graft spacer in November 2007. 

A December 2008 VA examination report shows an assessment of spondylolisthesis L1 and lumbar degenerative disc disease L3-S1 with surgical changes after fusion and spacer placement at L5-S1. 

In a January 2015 VA medical opinion report, the VA examiner noted that he had reviewed the claims folder, including the Veteran's service treatment records and  post-service medical records, as well as the Veteran's reported medical history.  Based on a review of the record, the VA examiner concluded that there was objective evidence in the service treatment records that clearly and mistakably showed the Veteran had a pre-existing lumbar spine condition.  In support of this medical conclusion, the VA examiner noted that while enlistment examination was silent on a back condition, service treatment records in June 2005 indicate a history of back pain preceding military enlistment that began when he was working on an oil rig and private chiropractic treatment records confirm the history of pre-service back injury and treatment.  The VA examiner concluded that there was clear and unmistakable evidence that the Veteran's lumbar spine disability pre-existed his entry onto active service. 

The January 2015 VA examiner then concluded that there was clear and unmistakable evidence that the Veteran's pre-existing lumbar spine condition was not permanently aggravated by his period of service.  In support of this medical conclusion, the VA examiner noted that in-service x-rays only indicated L5 bilateral pars defect, which was also known as spondylolysis, and there is no in-service radiographic evidence of a chronic spondylosis or spondylolisthesis evidenced.  The VA examiner explained that spondylosis is a natural process of aging and injury, and it is associated with or leading to degenerative disc disease and arthritis.  Spondylolysis can lead to both degenerative spondylosis and spondylolisthesis, which becomes progressively worsened and symptomatic with the aging process.  The normal progression of the spondylolysis is acute onset of symptoms, including pain, followed by exacerbations, with subsequent development of spondylolisthesis and spondylosis.

The January 2015 VA examiner noted that while the service treatment records contained diagnoses of lumbago, congenital L5 pars defect [spondylolysis], and spondylosis, the June 9, 2005 service lumbar spine x-rays only reflected evidence of spondylolysis, and there was no diagnostic evidence of any chronic spondylolisthesis and spondylosis in service.  The VA examiner further noted that since exacerbation or flares of symptoms are a normal progression of spondylolysis, and there is no treatment evidenced and no radiographic evidence of progression to spondylolisthesis and spondylosis condition until the private February 2007 MRI report, there was clear and unmistakable evidence the pre-existing back condition was not aggravated beyond the natural progression of the disease. 

Initially, the Board notes that the Veteran's February 2005 entrance physical examination report shows his spine was evaluated as normal and there were no defects discovered.  As no abnormality was recorded on the Veteran's enlistment physical, he is presumed to have been in sound condition unless there is evidence that clearly and unmistakably shows that the Veteran had a spine condition which existed prior to service.  In this case, the Board concludes that it does.  

Again, the June 2005 service treatment records show that the Veteran reported a history of intermittent low back pain from the past six to nine months associated with his pre-service occupation involving the lifting of heavy objects on oil rig.   Although he denied a history of recurrent back pain at enlistment, subsequent service treatment records and post-service treatment records show the Veteran provided a pre-service history of low back pain. In addition, his private chiropractic treatment records confirm that he received treatment for back injury in February 2004 prior to his period of service.   The 2005 EPSBD physician concluded that the Veteran's spondylolysis existed prior to entry.   Similarly, the January 2015 VA examiner concluded that this evidence documented in the Veteran's service treatment records as well as post-service medical evidence clearly and unmistakably showed his lumbar spine condition existed prior to his enlistment into service.  

The January 2015 VA medical opinion is highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  Moreover, the VA examiner's conclusion has not been questioned by any competent evidence on the subject.  As such, this opinion is entitled to great weight.

The Board has considered the Veteran's lay assertions that he did not have any chronic low back problems or diagnosis prior to his enlistment into service.  He reports that he first experienced chronic low back problems during his period of service.  See August 2009 statements from the Veteran.  The Veteran, as a lay person, is competent to report what comes to him through his senses, and he is able to competently report the onset symptoms such as chronic low back problems.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Here, the Board does not doubt the Veteran's reports regarding the onset of his chronic low back problems.  However, the January 2015 VA examiner found that the Veteran's reports of intermittent low back problems prior to service followed by the complaints of progressively worse low back problems that lead to a chronic condition was consistent with the progression of spondylolysis.  Based on the Veteran's reported history of the progression of his problems, as well as the medical evidence of record, the VA examiner concluded that this evidence clearly and unmistakably demonstrated his lumbar spine condition existed prior to his enlistment into service. 

The Board does acknowledge the possibility that the Veteran may sincerely believe that his previous low back problems prior to his enlistment are wholly different from the symptomatology currently associated with his lumbar spine disorder.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular spinal disorder, as this is not something that a lay person can readily perceivable, but rather requires knowledge of the internal workings and pathology of the respiratory system.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the service treatment records suggest that the Veteran lumbar spine symptomatology existed prior to service, and the VA examiner, in an uncontradicted medical opinion, concluded that the evidence of record clearly and unmistakably showed that the Veteran's lumbar spine disorder existed prior to service based on the nature and extent of symptoms he reported experiencing prior to service as well as evidence of pre-service treatment.  As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's lumbar spine disorder, spondylolysis, existed prior to his period of service.

As noted, the Veteran's enlistment examination did not disclose a pre-existing lumbar condition, and he was therefore presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  However, the evidence has established that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to service.  Thus, the issue on appeal becomes whether it is clear and unmistakable that the Veteran's pre-existing lumbar spine disorder was not aggravated during service.  38 U.S.C.A. § 1111. 

Here, both the June 2005 ESPBD examiner and the January 2015 VA examiner addressed the question of aggravation.  The February 2005 ESPBD examiner concluded that the Veteran's lumbar spine disorder, spondylolysis was not aggravated by service, but his condition rendered him unfit for service.  

Based on a comprehensive review of the claims folder, the January 2015 VA examiner concluded that the Veteran's lumbar spine disorder was clearly and unmistakably not aggravated by his period of service.  The examiner noted that the June 9, 2005 service lumbar spine x-rays only reflected evidence of spondylolysis, and there was no diagnostic evidence of chronic spondylolisthesis and spondylosis until a post-service February 2007 MRI report.  The VA examiner explained that the normal progression of spondylolysis involved exacerbation or flares of symptoms that eventually lead to the development of spondylolisthesis and degenerative spondylosis.  The VA examiner concluded that based on a review of the evidence record, there was clear and unmistakable evidence the pre-existing back condition was not aggravated beyond the natural progression of the disease. 

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's 2015 opinion to be highly probative evidence and entitled to great weight.  Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

While the Veteran has expressed his belief that his lumbar spine disorder was the result of his period of service, either by way of in-service injuries or by way of aggravation of his pre-existing condition, he is not medically qualified to render an opinion as to whether his current lumbar spine disorder was permanently aggravated beyond its natural progression by his military service.  See Jandreau, 492 F. 3d at 1372.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  

In addition, the competent evidence of record weighs against a finding that the Veteran's current lumbar spine disorder is etiologically related to his period of service, to include his in-service low back complaints.  The only medical nexus opinion of record weighs heavily against the Veteran's claim.  The 2015 VA examiner opined that the Veteran's in-service low back complaints were associated with his pre-existing lumbar spine condition and the development of his complaints was consistent with the natural progression of the disease.  The VA examiner supported his medical conclusion by providing a comprehensive medical statement that reflected consideration of the evidence of record.  The record presents no competent medical opinion in favor of the claim.  

As described, the evidence of record shows clearly and unmistakably shows that the Veteran had a lumbar spine condition which existed prior to service, and the evidence clearly and unmistakably establishes that the pre-existing lumbar spine disorder was not permanently aggravated by the Veteran's military service.  As such, the presumption of soundness has been rebutted and the Veteran's claim for service connection for lumbar spine disorder is denied.  Moreover, the Veteran does not have any current diagnosed lumbar spine disorder that has been related to his period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


